DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the appeal brief filed on 7/22/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENDRA D CARTER/         Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                               
Currently claims 21-40 are pending for examination in this application. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flow control module, pressure control module in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per MPEP 2181 When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). In this case as set forth below, claim limitations “pressure control module” and “flow control module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the specification does not disclose sufficient corresponding structure. As per MPEP 2181 applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure" however this is not described in the originally filed disclosure. It is the examiner’s position that there is a lack of written description for the terms “pressure control module” and “flow control module”. Therefore, claim 21 and its dependent claims are do not comply with the written description requirement and are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “the maximum respiratory gas pressure”. It is unclear if this is the same as “a predetermined maximum respiratory gas pressure” recited earlier in the claim. 
Claim limitations “pressure control module” and “flow control module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011). As per MPEP 2181 applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." It is the examiner’s position the written description does not provide sufficient structure for both the “pressure control module” and the “flow control module”. 
Therefore, the claim 21 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-23, 25, 32-35, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1).
Regarding claim 21, Nightingale discloses: 
A system for respiratory gas supply (200, figure 2), wherein the system comprises
a respiratory gas source (210), 
a control unit (224), 
a memory [0124], 
a pressure control module (pressure control mode [0013]), 
a flow control module (flow control mode [0013]), 
a pressure sensor device (232; [0125]), 
a flow sensor device (230; [0125]), 
a user interface (226) for a specification of parameters of the respiratory gas supply or for an exchange of data [0125], 
a patient interface (204; [0119]),
a tube (202, [0118]) for delivering respiratory gas from the respiratory gas source to the patient interface,
a humidifier (216), and
a heater (220), 
the control unit alternately activating the pressure control module or the flow control module [0013], the pressure control module controlling the respiratory gas source so as to specify a respiratory gas pressure (abstract) [0011], and the flow control module controlling the respiratory gas source so as to specify a respiratory gas flow (abstract) [0011], the control unit utilizing the humidifier and the heater for heating and humidifying the respiratory gas when the flow control module is activated [0157] (sub-therapeutic mode). 
While Nightingale may not be explicit in that the humidifier is activated (turned on) when the flow control module is activated in the sub-therapeutic mode, Nightingale states that the controller operates initially in the flow control mode [0013] [0079] (sub-therapeutic mode at beginning of every session). Further, Nightingale further discloses that in sub-therapeutic mode/flow control mode the heater is on and running (although at a lower power level compared to the therapeutic mode) [0157].
Thus it would have been obvious to one of ordinary skill in the art that at the beginning of the session the humidifier/heater are additionally activated when the flow control mode (sub-therapeutic mode) is activated as taught by Nightingale for the benefit of allowing the user to adjust to the heat/humidity prior to the start of the therapeutic mode. 

Regarding claim 22, Nightingale further discloses, wherein the system additionally comprises an oxygen source [0125] [0165].

Regarding claim 23, Nightingale further discloses wherein the control unit delivers air and oxygen to the user [0165], but does not explicitly state that air/oxygen is delivered when the flow control module is activated.
Nightingale states that the controller operates initially in the flow control mode [0013] [0079] (sub-therapeutic mode at beginning of every session), and that the device may supply a mixture of air and oxygen (not just air as specified in [0165]). [0083] describes how the controller controls flow to the user, and thus as modified by [0165] this would include air + oxygen. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at the beginning of the session the oxygen source is activated when the flow control mode (sub-therapeutic mode) is activated for conditioning the respiratory gas as taught by Nightingale for the benefit of treating patients that need supplemental oxygen, like those with COPD [0165].

Regarding claim 25, Nightingale further discloses wherein the flow control module (flow control mode [0013]) controls the respiratory gas source to specify a respiratory gas flow in a range of 0 - 90 I/min [0081]-[0082] and/or the pressure control module (pressure control mode [0013] controls the respiratory gas source to specify a respiratory gas pressure in a range of 0 - 90 mbar [0080] (4cmH20 = 3.92266 mbar which is within claimed range).


Regarding claim 32, Nightingale further discloses wherein the control unit is designed for detecting respiratory efforts from a pressure signal [0100] and/or from a flow signal of the pressure sensor device and/or the flow sensor device [0125].

Regarding claim 33, Nightingale further discloses wherein the patient interface is designed as a one or more of a nasal cannula [0119], a flow cannula [0119], a mask [0119], a tracheostomy port.

Regarding claim 34, Nightingale further discloses wherein when the flow control module is activated a nasal cannula, a flow cannula, or a tracheostomy port is used as the patient interface ([0119] indicates the types of patient interfaces that can be used with the device; thus it is the examiner’s position that when either flow or pressure control mode is activated the interfaces listed in [0119] are used).

Regarding claim 35, Nightingale further discloses wherein the humidifier is an internal humidifier (216) (internal to 200 as shown in figure 2).

Regarding claim 39, Nightingale further discloses wherein the control unit controls the respiratory gas source to specify a respiratory gas flow that is pre-determinable and increases the pressure as a function of signals from the pressure sensor device and/or the flow sensor device until the pre-determined gas flow is reached [0110]-[0113].

Regarding claim 40, Nightingale further discloses wherein the control unit controls the respiratory gas source to specify a prescribable respiratory gas flow (lower control limit [0109]) the flow sensor device monitoring the respiratory gas flow (monitoring average flow [0107]), the control unit testing on a basis of signals from the flow sensor device whether the prescribed respiratory gas flow has been reached [0110], the pressure sensor device monitoring the respiratory gas pressure [0100], the control unit using signals from the pressure sensor device to check whether a prescribed maximum respiratory gas pressure (pressure threshold) has been reached [0112] and the control unit not increasing the maximum respiratory gas pressure further if the prescribed respiratory gas flow has not been reached (as set forth in [0112], in this situation the method switches to therapeutic mode at this point, thus it is the examiner’s position that the disclosure of Nightingale does not increase the pressure threshold described in [0112] as it is leaving the mode that contains the pressure threshold).
If it is deemed that Nightingale does not explicitly disclose that the pressure threshold in sub-therapeutic mode does not change in the situation of [0112], the examiner notes it would have been obvious such that the pressure threshold of (about 4cmH20 as described in [0112]) does not change in the sub-therapeutic mode as Nightingale does not describe or contemplate the pressure threshold changing in [0112] and further this pressure threshold is specifically used to determine a fault condition [0112].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Porges et al. (US 2012/0017909 A1).
Regarding claim 24, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 22 above but does not explicitly disclose wherein the control unit controls admixture of oxygen from the oxygen source in such a way that more oxygen is available to a patient during phases of inspiration than during phases of expiration.
However, Porges teaches a breathing assistance device and thus is analogous art, wherein a control unit (44) controls admixture of oxygen from an oxygen source in such a way that more oxygen is available to a patient during the start of inspiration than at the end of inspiration ([0035]-[0038]; figures 3-4). Figure 3 shows a plurality of breath cycles (inhalation and expiration) as per [0037] [0038] (and thus figure 3 shows more oxygen during inhalation than exhalation) and further states that a constant supply of oxygen is wasteful because supplemental oxygen may go unused thus be wasted [0037].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the control unit controls admixture of oxygen from the oxygen source in such a way that more oxygen is available to a patient during phases of inspiration than during phases of expiration as taught by Porges for the purpose of preventing the waste of oxygen [0037]. 
If it is deemed that Figure 3 of Porges does not explicitly show more oxygen during inhalation than expiration, it would have been obvious to provide less oxygen during exhalation as compared to at least the initial part of inspiration as taught by Porges for the benefit of not wasting supplemental oxygen as described by Porges in [0037]-[0038].

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Knepper (US 2005/0166922 A1).
Regarding claim 27, Nightingale does not explicitly disclose wherein the pressure control module controls the respiratory gas source to specify an inspiratory pressure with two different inspiratory pressure levels.
However, Knepper in the analogous art of pressure support patient devices (abstract) teaches it is known to control the respiratory gas source to specify an inspiratory pressure with two different inspiratory pressure levels (figure 3, initial pressure 40 before ramping to pressure 41 via ramp 43; [0022]). 
Thus it would have been obvious to one having ordinary skill in the art to have modified Nightingale to have controlled the respiratory gas source to specify an inspiratory pressure with two different inspiratory pressure levels as taught by Knepper for the purpose of accommodating patient comfort [0022].

Claims 26, 28, 29 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Douglas et al. (US 2007/0215146 A1).
	Regarding claims 26 and 28, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses treatment pressures [0098] and that any suitable treatment program and method can be used in pressure control mode [0102] but does not explicity state, wherein the pressure control module controls the respiratory gas source to specify an inspiratory pressure with a predetermined pressure waveform, wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure with a predetermined pressure waveform.
	However, Douglas teaches it is known to control pressure such that the respiratory gas source specifies an inspiratory pressure with a predetermined pressure waveform and an expiratory pressure with a predetermined pressure waveform [0034].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein pressure is controlled such that the respiratory gas source specifies an inspiratory pressure with a predetermined pressure waveform and an expiratory pressure with a predetermined pressure waveform as taught by Douglas for the benefit of patient comfort [0031]. 

Regarding claim 29, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses treatment pressures [0098] and that any suitable treatment program and method can be used in pressure control mode [0102] but does not explicity state, wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure with two different expiratory pressure levels, the pressure being raised from a lower expiratory level to a higher expiratory level.
	However, Douglas teaches that it is known to adjust EPAP during therapy [0014] (thus specifying at least two EPAP levels), the pressure being raised from a low expiratory level to an increased expiratory level (figures 2a, 2c) [0057].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure with two different expiratory pressure levels, the pressure being raised from a lower expiratory level to a higher expiratory level as taught by Douglas for the benefit of patient comfort [0031] and responding to sleep apneas [0057]. 

Regarding claim 38, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses wherein the control unit controls the respiratory gas source during the day to specify a respiratory gas flow (this is being interpreted as when the patient is awake [0086]; in sub-therapeutic mode [0082] flow is controlled) and a night to specify the pressure is modulated [0089] but does not explicitly disclose the pressure modulated as a function of signals from the pressure sensor device and/or from the flow sensor device if the signals are indicative of periodic respiration or interrupted respiration.
	However, Douglas teaches that it is known modulate pressure as a function of signals from a pressure sensor device and/or from a flow sensor device [0047] if the signals are indicative of periodic respiration or interrupted respiration [0057].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the pressure is modulated as a function of signals from the pressure sensor device and/or from the flow sensor device if the signals are indicative of periodic respiration or interrupted respiration for the benefit or eliminating apneas once they occur [0007].

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Yurko (US 6,532,960 B1).
Regarding claims 30 and 31, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses treatment pressures [0098], ramping [0079] and that any suitable treatment program and method can be used in pressure control mode [0102] but does not explicity state the pressure control module controls the respiratory gas source to specify an expiratory pressure and a ramp-form pressure increase to an inspiratory pressure level and to specify an inspiratory pressure and a ramp-form pressure drop to an expiratory pressure level.
	However, Yurko teaches that it is known to specify an expiratory pressure (EPAP) and a ramp-form pressure increase to an inspiratory pressure level (IPAP) and that it is known to specify an inspiratory pressure and a ramp-form pressure drop to an expiratory pressure level (figures 1a-1d) (col. 3, lines 38-54).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure and a ramp-form pressure increase to an inspiratory pressure level and to specify an inspiratory pressure and a ramp-form pressure drop to an expiratory pressure level as taught by Yurko for the benefit of enhanced patient comfort (col. 3, lines 38-54).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Hely et al. (US 5,896,857 A).
Regarding claim 36, Nightingale does not explicitly disclose wherein the humidifier is an external humidifier.
However, Hely teaches a gas delivery system and thus is analogous art (abstract) wherein the humidifier is external (to flow generator) (col. 5, lines 44-46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the humidifier is external for the benefit of being able to use the humidifier when needed. Further, this allows the humidifier to be separated from the flow generator which may make it easier for the cleansing/refilling of the humidifier.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Shelly et al. (US 2013/0125892 A1).
Regarding claim 37, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses wherein the control unit controls the respiratory gas source during the daytime to specify a respiratory gas flow (this is being interpreted as when the patient is awake [0086]; in sub-therapeutic mode [0082] flow is controlled) and at night to specify a respiratory gas pressure [0089]. Nightingale does not explicitly disclose an inspiratory pressure lower than an expiratory pressure.
	Shellly teaches that it is known to provide an inspiratory pressure lower than an expiratory pressure when the patient is sleeping [0019].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein an inspiratory pressure is lower than an expiratory pressure for the purpose of providing negative pressure support [0019] which is beneficial during hyperpneic phase of CSR or repetitive hypopnea or apnea [0077]. 

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered.
The examiner notes the new 112a and 112b rejections set forth above.
The examiner has added new explanation to the rejection to claim 21, making it a 103 rejection. The examiner notes that the claim only requires activation of the heater/humidifier at any point the flow control module is activated. Thus the examiner maintains that at the start of the session, the heater/humidifier are activated (in flow control/sub-therapeutic mode). If applicant required the activation of heater/humidifier during flow control mode subsequent to and following a pressure control mode, the prior art of Nightingale alone would not teach/disclose this limitation. 
With regard to claim 23, the examiner has altered the rejection to a 103 rejection, thus making it obvious that oxygen is activated at least at the beginning of the session.
With regard to claim 27, the examiner has added a secondary reference to make it clear it is well known to provide two inspiratory pressure levels.
With regard to claim 36, the examiner has added a secondary reference to make it clear that it is well known to provide “external” humidifiers. 
With regard to claim 40, the examiner has cited new portions of Nightingale to describe how the claim limitations are met by Nightingale.
With regard to claim 24, the examiner maintains that Porges teaches the claimed limitations. Applicant seems to be looking for the term “expiration” in the disclosure of Porges. As described previously, the combination of figure 3 (showing breath cycles: inspiration and expiration) and the disclosure of [0037]-[0038] especially teach the claimed limitation. The examiner has added a separate 103 in the case this is deemed not explicit by the disclosure of Porges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niland et al. (US 2009/0090363 A1): [0108] According to one embodiment, after the desired user setting has been set, pressing "Standby/Run" button 108b transitions humidification system from "standby" mode to "run" mode. When the system is in "run" mode, status LED 109b may be illuminated to indicate that the gas metering and heating operations of the system are activated to deliver heated and humidified gas to the patient. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785